Citation Nr: 0010389	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-20 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of an upper 
back and neck injury, to include a herniated disc at C5-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to May 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for service 
connection.

Initially, the Board notes that in March 1998, the veteran 
submitted VA Form 21-4138 (Statement in Support of Claim), in 
which he indicated that his service-connected disabilities 
had worsened.  The veteran requested a VA compensation and 
pension examination, which he was afforded in April 1998.  
However, to date, the RO has taken no further action as to 
this claim.  The veteran's claim for increased evaluations is 
referred to the RO for further development, as warranted.


FINDING OF FACT

The record contains competent medical evidence of a current 
disability, lay evidence as to in-service incurrence, and 
competent medical evidence of a nexus between the veteran's 
current upper back and neck disability and events in service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of an upper back and neck injury is well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).  Where a claimant submits a well 
grounded claim, VA shall then assist the claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Here, the record shows that the veteran's last day of active 
duty was May 1, 1973.  The veteran has stated that on his way 
to report for discharge processing at Fort Bragg, on May 1, 
1973, he was in a motor vehicle accident, in which he was 
thrown against the windshield, hurting his neck and back.  
The veteran was apparently taken to the base hospital, but he 
was not treated, as he was told that he had been discharged, 
and the Army would not provide treatment.  Instead, the 
veteran's father immediately took the veteran to see his 
chiropractor, W. W. W., D.C., where he received treatment for 
his upper back and neck.  The veteran states that he has 
continued to have pain in his upper back and neck since that 
time.  Upon VA examination in April 1998, cervical 
radiculopathy consistent with C5-6 herniation was diagnosed.

With respect to the above, the Board notes that the veteran's 
service medical records do not reflect a motor vehicle 
accident on May 1, 1973.  However, the veteran has presented 
his own statements as to in-service events, as well as a 
statement from an individual who was purportedly the military 
police officer who took the veteran to the base hospital for 
treatment.  Accordingly, the Board finds that the record 
contains lay evidence as to in-service incurrence, which is 
one requirement for finding a claim well grounded.  See 
Caluza v. Brown, supra.

As to competent clinical evidence of a current disability, 
the Board reiterates that upon VA examination in April 1998, 
cervical radiculopathy consistent with C5-6 herniation was 
diagnosed.  Accordingly, then, the Board finds that the 
record contains competent clinical evidence of a current 
disability, which is another requirement for finding a claim 
well grounded.  Id.

With respect to the third and final requirement for finding a 
claim well grounded (competent clinical evidence of a 
relationship between the current disability and the in-
service event), the Board notes the two pieces of 
correspondence from the veteran's chiropractor, Dr. W. W. W., 
who purportedly treated the veteran for his neck and upper 
back complaints following the May 1, 1973 motor vehicle 
accident.  In correspondence dated in June 1998, Dr. W. W. W. 
stated that he had treated the veteran for complaints of 
cervical and midscapular pain on May 1, 1973.  At that time, 
the veteran had reported that he had been in a car accident 
that same day.  Dr. W. W. W. also stated that the veteran's 
trapezius muscle had been most tense in the upper fibers and 
that the veteran's head was malpositioned on the atlas, being 
anterior and posterior.  The veteran's cervical curve was 
missing, and the veteran's intervertebral muscles in the 
upper "dorsals" were, for the most part, drawn tight and 
obviously in congestion.  Dr. W. W. W. concluded that once 
injured by whiplash, one's cervical region was permanently 
rendered unstable and "detractive" to good function and 
health.

In light of the discussion above, then, the Board concludes 
that the veteran has submitted a well grounded claim of 
entitlement to service connection for residuals of an upper 
back and neck injury, to include a herniated disc at C5-C6.


ORDER

The claim of entitlement to service connection for residuals 
of an upper back and neck injury, to include a herniated disc 
at C5-C6, is well grounded.


REMAND

Having found the veteran's claim well grounded, the Board 
must now turn its focus to the merits of the veteran's claim.  
In this respect, the Board notes that further development of 
the record is necessary.

At his RO hearing (conducted in March 1999), the veteran 
indicated that in 1977 or 1978 he had a clothing rack fall on 
his shoulder.  (Transcript (T.) at 11).  His neck was 
injured, and he reportedly filed a workers' compensation 
claim.  The RO did not attempt to obtain these records.  As 
the veteran currently seeks service connection for residuals 
of an upper back and neck injury, given the possibility of an 
intervening injury to the veteran's neck, these records 
should be obtained, if possible, and incorporated into the 
veteran's claims file.

The veteran also testified at his RO hearing that his 
chiropractor, Dr. W. W. W., had informed him that he did not 
keep records as far back as 1973.  (T. at 5).  Instead, Dr. 
W. W. W. had submitted two letters explaining the veteran's 
treatment.  Id.  In this respect, the Board notes that the 
RO, with the proper authorization from the veteran, never 
attempted to obtain any available treatment records from Dr. 
W. W. W, nor did it inquire of Dr. W. W. W. as to the 
availability of the veteran's medical records.  Here, the 
Board cannot help but wonder at the great detail expressed in 
the June 1998 correspondence from Dr. W. W. W., as to the 
condition of the veteran's upper back and neck on May 1, 
1973, in the absence of any historical treatment records.  
The Board finds that these records, if available, should be 
obtained and incorporated into the veteran's claims file.

The Board also finds that further clinical development is 
necessary in this instance.  Currently, the record, at most, 
suggests a relationship between injuries purportedly 
sustained by the veteran on May 1, 1973 and his cervical 
region, which was permanently rendered unstable and 
"detractive" to good function and health once injured by 
whiplash.  In this respect, before granting service 
connection for residuals of an upper back and neck injury, 
the Board finds that it must be determined clinically whether 
the veteran's herniated disc at C5-C6 is related to injuries 
reportedly sustained in a May 1, 1973 motor vehicle accident.  
Further, it should also be determined clinically whether the 
veteran currently has any other upper back and neck 
disorders.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the issue of 
entitlement to service connection for residuals of an upper 
back and neck injury, to include a herniated disc at C5-C6, 
will not be decided pending a REMAND for the following 
actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any and all available 
treatment records from Dr. W. W. W. 
should be obtained by the RO and 
incorporated into the claims file.  The 
RO should also document Dr. W. W. W.'s 
response as to this request, including 
any statements made as to the 
availability of the veteran's treatment 
records.  If no response is received from 
Dr. W. W. W., that, too, should be 
documented in the veteran's claims file.

2.  The RO should also obtain the 
veteran's workers' compensation records 
concerning his reported injury to his 
neck in 1977 or 1978.  The RO should 
request detailed information from the 
veteran, such as his employer at that 
time, the place of injury, the state in 
which the claim was filed, etc.  Proper 
authorization should also be obtained for 
the release of these records.  If the 
veteran fails to respond to this request, 
it should be documented in his claims 
file.

3.  Subsequent to the development 
outlined above, a VA examination should 
be scheduled and conducted, by the 
appropriate specialist, in order to 
determine the nature and severity of the 
veteran's herniated disc at C5-C6 and any 
other upper back and neck disorders.  All 
suggested studies should be performed, 
and the examiner should elicit a detailed 
history as to the veteran's upper back 
and neck and all of his subjective 
complaints.  All findings should be 
recorded in detail.

Specifically, the examiner should comment 
on whether it is at least as likely as 
not that the veteran's current upper back 
and neck disorders, including a herniated 
disc at C5-C6, are related to injuries 
purportedly sustained in a May 1, 1973 
motor vehicle accident.  The rationale 
for any opinions expressed must also be 
stated.  If the examiner cannot comment 
without resort to speculations, he or she 
should so state.

4.  The claims files (including any 
response received from Dr. W. W. W., any 
workers' compensation records received, 
and the veteran's VA treatment records) 
and a separate copy of this remand must 
be made available to and be reviewed by 
the examiner in conjunction with the 
attendant examination.

5.  The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

6.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection or residuals 
of a upper back and neck injury, to 
include a herniated disc at C5-C6, and 
consider all pertinent law and 
regulation, in light of any additional 
treatment or workers' compensation 
records received and the VA examination 
report and any conclusions expressed 
therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 


- 6 -


